Title: Treasury Department Circular to the Collectors of the Customs, 11 November 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department,November 11, 1791.
Sir,

An order having been transmitted to me from the honorable House of Representatives, to make certain returns, relative to the exports, imports and tonnage of the United States, I find it necessary to press your immediate transmission of all such documents as are to come from your Office, to the 30th of September last.
A case, which has been represented to me, renders it necessary to intimate to the Collectors of the Customs that I do not conceive the allowance for damage, provided in the collection law, can be made to importers, unless such damage shall be certified by the appraisers, appointed as the act directs, “to have taken place during the voyage.”
I am, Sir,   Your obedient Servant,
A Hamilton
